Order dated January 26, 1937, modified by striking out all the items mentioned in the first ordering paragraph except the item designated “ 2 motions to dismiss appeal; orders dated May 10, 1935, 40.00;” by striking out the words “ Two hundred eight and/100 ($208.80) dollars,” and by inserting in place thereof the words, “Forty ($40.00) dollars,” and by striking out the second ordering paragraph. As so modified the order is affirmed, with ten dollars costs and disbursements to appellants. Order dated January 12, 1937, affirmed, without costs. The language of the decision of this court [248 App. Div. 753] in reversing the judgment in favor of the defendants and granting judgment in favor of the plaintiffs was clear and specific. Costs to the appellants in this court and in Special Term were decreed, and the judgment should so provide. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.